DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites “…wherein said pivot joint portion of said sealing cover is a bearing…” Which sealing cover is claim 8 referring to? Claim 1 recites multiple sealing covers.
Allowable Subject Matter
4.	Claims 1-9 are allowed.
Regarding claim 1, Hung (US 2009/0255399) is the most relevant prior art.
Hung discloses a pneumatic motor (Figs. 1 and 2) for pneumatic tools (para. [0018]) comprising a cylinder (10), said cylinder (10) provided with an air chamber is located inside the cylinder), said air chamber installed therein with a vane wheel (20), said vane (20) wheel formed with a shaft hole (see annotated diagram 1 below) for receiving a rotating shaft (30) therein, said vane wheel (20) having a circumferential side provided with a plurality of blades (21) spaced apart (Fig. 1), said cylinder (10) having two sealing covers (12, 13) respectively covered at opposite openings of said air chamber (Fig. 2), said sealing covers (12, 13) respectively provided with a pivot joint portion (122, 132) to be respectively and pivotally connected with two ends of said rotating shaft (30; Fig. 2) to enable said rotating shaft (30) to rotate relative to said cylinder (10; para. [0016], [0017]), and characterized by
Hung fails to disclose said rotating shaft (30) having one end bored with a tightening hole (see annotated diagram 2 below) and said rotating shaft (30) having one side radially bored with a withstanding hole (see annotated diagram 2 below) communicating with said tightening hole at a location corresponding to said shaft hole (see diagram 1 below) of said vane wheel (20).


    PNG
    media_image1.png
    421
    364
    media_image1.png
    Greyscale

Diagram 1




    PNG
    media_image2.png
    540
    422
    media_image2.png
    Greyscale

Diagram 2

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731